DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 1/8/2021, claims 1 – 18 are pending for examination. This action is non-final.
Response to Amendment
Acknowledgement is made claims 1, 7, and 13 are amended and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 6 – 7 of Remarks dated 1/8/2021, wherein Applicant alleges, “Chang fails to teach or suggest ‘writing the raw stream data into each of a plurality of chunks, wherein the raw stream data fills a first portion of each chunk, the first portion corresponding to an offset related to the batch size chunk payload size’,” have been fully considered and found persuasive. Chang, as alleged by Applicant, fails to teach the amended claim 1 considered as a whole and specifically fails to teach or suggest “the first portion corresponding to an offset related to the batch size chunk payload size”. However, based upon further consideration of the claims as a whole, a new rejection is presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 5, 8, 9, 11, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 3, 5, 8, 9, 11, 14, 15, and 17 all recite the claimed element “the batch size” without providing proper antecedent basis for this claim element. The aforementioned claims all directly depend from their respective independent claims which recite the claim element “a batch size chunk payload size”. It is unclear and therefore indefinite if the claimed “the batch size” is the same claim element as “a batch size chunk payload size” or is a different element entirely.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 4, 6 – 10, 12 – 16, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Chang et al. (US 9,871,608 B1), hereinafter “Chang”, in view of Coutinho et al. (US 2008/0318518 A1), hereinafter “Coutinho”.
Regarding claim 1, Chang teaches a method comprising:
ingesting raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information is the total size of the encapsulation packet which may be a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); 
writing the raw stream data into each of a plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63)); 
filling a second portion of each chunk with padded data (transfer frames are filled with padded data to reach the predetermined bit size (Chang Col. 13 Lines 30 – 63));
generating a chunk footer for each chunk (additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
sending telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size.
However, in analogous art, Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).

Regarding claim 2, Chang and Coutinho teach the method of claim 1, further comprising: 
in response to a size of each chunk ready for sending being less than the batch size, padding each chunk with zeroes to fill each chunk to the batch size (filling a packet if it is less than a predetermined size (number of bits) by using fill data, which may be all zeroes (Chang Col. 13 Lines 12 – 29)); 
generating a data size integer based on the size of each chunk and the padding (total size is a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); and 
footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 3, Chang and Coutinho teach the method of claim 1, further comprising: 
in response to the raw stream data filling each chunk to an offset associated with the batch size (optional language of an event which is not positively recited), using the batch size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 4, Chang and Coutinho teach the method of claim 1, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Regarding claim 6, Chang and Coutinho teach the method of claim 1, further comprising:
receiving each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
storing a subset of each chunk in storage based on the stream data size (maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

Regarding claim 7, Chang teaches a system comprising at least one storage device and at least one hardware processor (Chang Col. 24 Lines 26 – 52) configured to: 
ingest raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
generate a chunk header (telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size for each of a plurality of chunks (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information is the total size of the encapsulation packet which may be a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); 
write the raw stream data into each of a plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63));
additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
send telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)) by sending each chunk based on a time cap associated with a time when a first portion of raw stream data of each chunk was ingested by the client application (telemetry processor is subject to a time constraint and data is transmitted based upon a time it was received (Chang Col. 3 Line 64 – Col. 4 Line 5) combining received telemetry data from a data reception buffer based on the time of reception and thus creating a larger payload to be sent to the controller (since all data received within the time window is sent combined to the controller, the data is sent based on the time it was received and processed) (Chang Col. 16 Line 60 – Col. 17 Line 15)), wherein each chunk is sent regardless of an amount of raw stream data written into each chunk (telemetry data is transmitted in fixed size amounts, but may have a variable amount of fill data transmitted within each data unit (packet) (Chang Col. 4 Lines 6 – 21)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size.
However, in analogous art, Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).

Regarding claim 8, Chang and Coutinho teach the system of claim 7, further configured to:
in response to a size of each chunk ready for sending being less than the batch size, pad each chunk with zeroes to fill each chunk to the batch size (filling a packet if it is less than a predetermined size (number of bits) by using fill data, which may be all zeroes (Chang Col. 13 Lines 12 – 29)); 
generate a data size integer based on the size of each chunk and the padding (total size is a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); and 
use the data size integer as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 9, Chang and Coutinho teach the system of claim 7, further configured to: 
optional language of an event which is not positively recited), use the batch size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 10, Chang and Coutinho teach the system of claim 7, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Regarding claim 12, Chang and Coutinho teach the system of claim 7, further configured to:
receive each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
determine a stream data size based on each chunk header and each chunk footer (separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
store a subset of each chunk in storage based on the stream data size (maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

	Regarding claim 13, Chang teaches a non-transitory computer readable medium with program instructions (Chang Col. 24 Lines 26 – 52) stored thereon to perform the following actions:
ingest raw stream data by a client application (telemetry processor receives data frames from data sensors (Chang Col. 5 Lines 43 – 54)); 
generate a chunk header (telemetry processor generates data packet including a packet header (Chang Col. 6 Lines 16 - 28)) that includes a batch size chunk payload size for each of a plurality of chunks (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) size information is the total size of the encapsulation packet which may be a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); 
write the raw stream data into each chunk of the plurality of chunks (inserting sensor data into a plurality of encapsulated packets or frames which are further written into transfer frames (Chang Col. 6 Lines 4 – 49 and Col. 13 Lines 12 – 29)), wherein the raw stream data fills a first portion of each chunk (encapsulated packets comprise the sensor data in addition to headers and are further included in transfer frames comprising a portion of portion of fill data (Chang Col. 13 Lines 48 – 63)); 
generate a chunk footer for each chunk (additional data may be provided in a message footer of the packet (Chang Col. 24 Lines 9 – 25)) that delineates an amount of the raw stream data written into each chunk (header and footer may each comprise size/time information for ensuring reliable communications (Chang Col. 24 Lines 9 – 25) wherein size information includes a length indicator indicating the amount of data being encapsulated in that packet (Chang Col. 13 Lines 1 – 11)); and 
send telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it into one or more destination devices (Chang Col. 9 Lines 43 – 65)) by sending each chunk based on a time cap associated with a time when a first portion of raw stream data of each chunk was ingested by the client application (telemetry processor is subject to a time constraint and data is transmitted based upon a time it was received (Chang Col. 3 Line 64 – Col. 4 Line 5) combining received telemetry data from a data reception buffer based on the time of reception and thus creating a larger payload to be sent to the controller (since all data received within the time window is sent combined to the controller, the data is sent based on the time it was received and processed) (Chang Col. 16 Line 60 – Col. 17 Line 15)), wherein each chunk is sent regardless of an amount of raw stream data written into each chunk (telemetry data is transmitted in fixed size amounts, but may have a variable amount of fill data transmitted within each data unit (packet) (Chang Col. 4 Lines 6 – 21)).
Chang fails to teach filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size.
However, in analogous art, Coutinho teaches filling a first portion of a chunk wherein the first portion corresponds to an offset related to the batch size chunk payload size (an offset value indicates the length of an offset portion and a data fill portion in each of a plurality of signals or packets, wherein the two portions comprise the same number of words (length) and therefore the offset indicates to what extent to fill data in each portion (Paragraph [0115])).
Coutinho and related to filling data portions of a packet up to an offset of the total size and apply them to the teachings of Chang for the purpose of allowing random placement of data section within a particular packet while maintaining a constant overall length (Coutinho Paragraph [0115]). One would be motivated as such as this offset portion may be used for error detection and/or error correction (Coutinho Paragraph [0115]).

Regarding claim 14, Chang and Coutinho teach the non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts: 
in response to a size of each chunk ready for sending being less than the batch size, padding each chunk with zeroes to fill each chunk to the batch size (filling a packet if it is less than a predetermined size (number of bits) by using fill data, which may be all zeroes (Chang Col. 13 Lines 12 – 29)); 
generating a data size integer based on the size of each chunk and the padding (total size is a predetermined number of bits (Chang Col. 13 Lines 12 – 29)); and 
using the data size integer as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 15, Chang and Coutinho teach the non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts: 
optional language of an event which is not positively recited), using the batch size as each chunk footer (footer may be included as additional information, such as size information of the packet (Chang Col. 24 Lines 9 – 25)).  

Regarding claim 16, Chang and Coutinho teach the non-transitory computer readable medium of claim 13, wherein the dynamically generating each chunk footer and dynamically sending each chunk to the controller for storage occur based on a time associated with the dynamically ingesting raw stream data (sensor data received by the telemetry processor may be buffered for a predetermined amount of time before generating the data packets (Chang Col. 6 Lines 4 – 28) telemetry processor sends the packets on a downlink (Chang Col. 3 Lines 29 – 43) ground station (controller) receives data on the downlink and stores it in one or more destination devices (Chang Col. 9 Lines 43 – 65)).  

Regarding claim 18, Chang and Coutinho teach the non-transitory computer readable medium of claim 13, with program instructions stored thereon to further perform the following acts: 
receiving each chunk by the controller (ground station receives the downlinked telemetry data (Chang Col. 9 Lines 43 – 56)); 
determining a stream data size based on each chunk header and each chunk footer (separate data based upon the header information (Chang Col. 9 Lines 43 – 56)); and 
maintaining data frames during transmission by including predetermined data amounts in the header of specific bit length (Chang Col. 13 Lines 12 – 47) storing the received data in destination devices based upon the data frame formatting (Chang Col. 9 Line 43 – Col. 10 Line 3)).  

Claims 5, 11, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Chang in view of Coutinho and further in view of Kameyama et al. (US 2010/0002726 A1), hereinafter “Kameyama”.
Regarding claim 5, where Chang and Coutinho teach the method of claim 1, Chang and Coutinho fail to teach wherein the batch size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang and Coutinho for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.

Chang and Coutinho teach the system of claim 7, Chang and Coutinho fail to teach wherein the batch size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang and Coutinho for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.

Regarding claim 17, where Chang and Coutinho teach the non-transitory computer readable medium of claim 13, Chang and Coutinho fail to teach wherein the batch size is 32,000 bytes.  
However, in analogous art, Kameyama teaches wherein the batch size is 32,000 bytes (Kameyama Paragraph [0109]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kameyama related to setting a block of data size to some predefined size and apply them to the teachings of Chang and Coutinho for the purpose of applying a known technique to a known device (chunks) to yield predictable results of having more efficient data block sizes without increasing data amount to be transmitted (Kameyama Paragraph [0109]). One would be motivated as such as this would maintain a set size of the data blocks.
Conclusion
The following prior art was found to be pertinent to Applicant’s claimed invention and not used in the rejections of the claims:
Hwang et al. (US 2014/0314157 A1) which teaches dividing a data stream into payloads to generate media transfer packets by adding a first header to each payload.
Kolodner et al. (US 2015/0058301 A1) which teaches dividing a file into data chunks to be uploaded to a server and wherein the data chunks are of a dynamic size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459